Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 02, 2022

The Court of Appeals hereby passes the following order:

A22D0378. IN THE INTEREST OF B. F. et al., CHILDREN (MOTHER).

      On March 31, 2022, the juvenile court entered an order terminating the
mother’s parental rights to her children, M. M., B. F., S. F., C. F., and B. F. On May
3, 2022, the mother filed this application for discretionary review of the order. We
lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of the
entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582, 583 (420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we
cannot accept an application for appeal not made in compliance with OCGA § 5-6-35
(d). Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Here, the mother
filed her application 33 days after entry of the termination order. Because the
mother’s application was untimely filed, the application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/02/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.